REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This reissue application seeks correction of US Patent 8,898,301, which included original patent claims 1–15.  This application is also a continuation of reissue application 15/359,346 which sought correction of the same patent and which issued as US RE47,464.
Applicant requested amendment of the claims in the instant reissue on 6/8/2022.  Claims 16–32 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“Patentee claimed less than it was entitled to claim and, thus, filed this application for a broadening reissue. For example, the phrases "a recurring interval," "server sessions," and "message queues" in a parent patent were unnecessary and unduly narrowing. Patentee has removed those phrases from the claims in the present reissue application to more fully claim subject matter to which Patentee is entitled” (6/8/2022 declaration p. 2).
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
It fails to identify a claim from the patent that is being broadened, as per MPEP 1414 II:
“For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24–32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 requires that “the increased number of server resources to process the requests are reallocated from another group of server resources in a net-zero fashion such that the increased number of server resources to process the requests is equal to a decrease in a number of server resources in the another group”.  The term “net-zero” is not found in the disclosure and while the term “equal” is found, it is not found in association with the reallocation concept.  Applicant points to a wide array of teachings (from 7:19–9:15), yet the examiner cannot locate such claimed features of net-zero / equality with respect to the another group in this citation. 
Claim 24 likewise requires the decreased number resources to have the same net-zero / equality which is not found in the disclosure.

35 USC § 251 Rejections
Claims 16–32 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.  
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claims 24–32 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is detailed elsewhere in this office action, see “Claim Rejections - 35 USC § 112”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 24 and 26–32 are rejected under pre-AIA  35 U.S.C. 102 (a) and/or (e) as being anticipated by US 2011/0286037 (Hamada).
24. A processor configured to: 
“A control unit 210 controls the operation of the server. The control unit 210 includes a CPU (Central Processing Unit) 211” (Hamada ¶ 0034).
monitor how many requests are made to a number of server resources configured to process the requests, thereby resulting in a number of requests made; 
“A reception processing unit provided in a document processing system receives a document data processing request from a user device” (Hamada at ABSTRACT).
“Each of the division queue 421, the document processing queue 422, and the coupling queue 423 is a queue that stores a job to be processed as a message” (Hamada ¶ 0046).
“the resource management unit 415 monitors the number of unprocessed messages (the number of jobs) that are stored in each of the division queue 421, the document processing queue 422, and the coupling queue 423” (Hamada ¶ 0052).
compare the number of requests made to at least one threshold; in response to determining that the number of requests made exceeds a first threshold, increase the number of server resources to process the requests, wherein the increased number of server resources to process the requests are reallocated from another group of server resources in a net-zero fashion such that the increased number of server resources to process the requests is equal to a decrease in a number of server resources in the another group of server resources; or in response to determining that the number of requests made is less than a second threshold, decrease the number of server resources to process the requests wherein the decreased number of server resources to process the requests are reallocated to another group of server resources in a net-zero fashion such that the decreased number of server resources to process the requests is equal to an increase in a number of server resources in the another group of server resources.
“The resource management unit 415 increases or decreases the number of instances assigned to the division processing unit 412, the document processing unit 413, or the coupling processing unit 414 in response to the monitoring result. In other words, the resource management unit 415 increases or decreases the number of processing units corresponding to a queue based on the number of jobs stored in the queue or the storage time for storing a job in the queue” (Hamada ¶ 0052).
“specifically, when the number of jobs stored in a queue is equal to or less than a predetermined threshold value (e.g., 0 or less), the resource management unit 415 decreases the number of processing units corresponding to the queue.  Also, when the number of jobs stored in a queue exceeds the predetermined threshold value, the resource management unit 415 increases the number of processing units corresponding to the queue” (Hamada ¶ 0052).
	Regarding the reallocation, when the jobs in the queue exceed the threshold, the number of instances are increased if there is capacity/margin.  This increase in instances likewise equally reduces the available capacity/margin in a net-zero fashion.  The system resources are thus reallocated from the capacity/margin resources to the resources dedicated to the processing unit.  Likewise, when the queue dictates that the processing instances are to be decreased they are reallocated from the processing unit back to the capacity/margin resources.  Adjusting the number of processing unit instances is offset by an equal and opposite adjustment in available capacity/margin resources in a net-zero fashion.  The capacity/margin of available instances represents a group of server resources.  Hamada describes the adjustments to the instances vs. capacity/margin resources as follows:
“the resource management unit 415 determines whether or not a margin is available with respect to the number of instances that can be activated (step S58). More specifically, the resource management unit 415 determines whether or not the total number of instances in each of the processing units, which have been acquired in step S57, is less than the number of instances that can be activated by all of the processing units . . . when the total number of instances in each of the processing units is less than the number of instances that can be activated by all of the processing units, the resource management unit 415 determines that a margin is available with respect to the number of instances that can be activated, and the process advances to step S59. Then, the resource management unit 415 provides an instruction to the fabric controller 303 to increase the number of instances in the processing unit, which corresponds to the queue” (Hamada ¶ 0082).
“the number of instances in each of the processing units may be increased or decreased in the predetermined range of the number of instances that can be activated within the document processing system depending on the delay state or the idle state of the processing units. With this arrangement, the instances may be distributed efficiently while avoiding the possibility that a high number of instances will be wastefully activated” (Hamada ¶ 0083).

26. A processor according to claim 24, wherein the processor is further configured to increase the number of server resources to process the requests up to no more than a maximum limit, if the processor determines that the number of requests made exceeds the first threshold.
“When the total number of instances in each of the processing units is equal to or greater than the number of instances that can be activated by all of the processing units, the resource management unit 415 determines that a margin is unavailable with respect to the number of instances that can be activated” (Hamada ¶ 0082).

27. A processor according to claim 24, wherein the processor is further configured to decrease the number of server resources down to no less than a minimum limit, if the processor determines that the number of requests made is less than the second threshold.
“IS THE NUMBER OF INSTANCES IN THE CORRESPONDING PROCESSING UNIT TWO OR MORE . . . DECREASE THE NUMBER OF INSTANCES TO ONE” (Hamada FIG 10).

28. A processor according to claim 24, wherein the processor is further configured to increase the number of server resources to process the requests by reallocating idle server resources, if the processor determines that the number of requests made exceeds the first threshold.
“the number of instances in each of the processing units may be increased or decreased in the predetermined range of the number of instances that can be activated within the document processing system depending on the delay state or the idle state of the processing units” (Hamada ¶ 0083).
“the resource management unit 415 determines that a margin is available with respect to the number of instances that can be activated, and the process advances to step S59. Then, the resource management unit 415 provides an instruction to the fabric controller 303 to increase the number of instances in the processing unit, which corresponds to the queue” (Hamada ¶ 0082).

29. A processor according to claim 24, wherein the processor is further configured to increase the number of server resources to process the requests by reallocating server resources having less workload, if the processor determines that the number of requests made exceeds the first threshold.
“the number of instances in each of the processing units may be increased or decreased in the predetermined range of the number of instances that can be activated within the document processing system depending on the delay state or the idle state of the processing units” (Hamada ¶ 0083).
“the resource management unit 415 determines that a margin is available with respect to the number of instances that can be activated, and the process advances to step S59. Then, the resource management unit 415 provides an instruction to the fabric controller 303 to increase the number of instances in the processing unit, which corresponds to the queue” (Hamada ¶ 0082).
	Adding an instance which is idle or which is not currently assigned represents the addition of an instance which has “less workload” than an instance currently assigned to a queue for processing its requests.

30. A processor according to claim 24, wherein the processor is further configured to increase the number of server resources by a predefined increment, if the processor determines that the number of requests made exceeds the first threshold.
“resource management unit 415 provides an instruction to the fabric controller 303 to increase the number of instances in the processing unit, which corresponds to the queue which has determined in step S56 that the number of messages is one or more during the predetermined number of acquisitions, by one (step S59)” (Hamada ¶ 0082).

31. A processor according to claim 24, wherein the processor is further configured to decrease the number of server resources by a predefined increment, if the processor determines that the number of requests made is less than the second threshold.
“IS THE NUMBER OF INSTANCES IN THE CORRESPONDING PROCESSING UNIT TWO OR MORE . . . DECREASE THE NUMBER OF INSTANCES TO ONE” (Hamada FIG 10).
“Next, the resource management unit 415 provides an instruction to the fabric controller 303 to decrease the number of instances in all of the processing units, in which the number of instances has been determined to be two or more, to one (step S55)” (Hamada ¶ 0080).
	“Decrease the number of instances to one” first requires a determination of the number of instances and then a determination of one less than such number, before the system instructs the carrying out of the determined decrease.

32. A processor according to claim 24, wherein the processor is further configured to perform its operations in a loop.
“the resource management unit 415 monitors the number of unprocessed messages (the number of jobs) that are stored in each of the division queue 421, the document processing queue 422, and the coupling queue 423 or a storage time for storing a message in a queue at a predetermined time interval” (Hamada ¶ 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamada in view of US 2011/0016223 (Iannaccone).
25. A processor according to claim 24, wherein the first threshold is a percentage threshold.
	Hamada uses a queue threshold but does not appear to teach the use of percentage-based threshold for determining queue capacity.  Iannaccone however also teaches servers which employ load balancing.  In particular, Iannaccone teaches queue capacity and measures the queue loading via either a value or a percentage of the queue capacity.
“a threshold may be applied to queue capacity of a queue associated with an internal port, where if the capacity is within a certain range (or percentage) of the threshold, that queue may accept additional packets . . . A "hard limit" may include, for example, a queue capacity threshold that may not be exceeded” (Hamada ¶ 0029).
It would have been obvious to one of ordinary skill at the time of the invention to have employed a percentage-based approach with the queue load determination of Hamada as an obvious alternative in order to determine whether to increase or decrease the number of instances to process the queues of Hamada.  

Response to Arguments
35 USC 102 – Hamada 
Applicant argues:
“. . . Hamada teaches a document processing system 101 that has a resource manager 415 that can increase or decrease a number of processing units based on whether a number of jobs stored in a queue is less than or above a threshold value. However, there is no teaching in Hamada that the number of processing units that is increased or decreased is reallocated from another group of processing units in a net-zero fashion (i.e., the number of server resources added to one group is offset by the number of server resources removed from another group to accomplish the reallocation).” (6/8/2022 remarks, p. 8).
Examiner disagrees.  When the jobs in the queue of Hamada exceed the threshold, the number of processing instances are increased if there is capacity/margin.  This increase in processing instances likewise equally reduces the available capacity/margin in a net-zero fashion.  The system resources are thus reallocated from the capacity/margin resource group to the resources dedicated to the processing unit.  Hamada similarly decreases resources when needed, resulting in an equal increase in the available capacity.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.


Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716. The examiner can normally be reached Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992